

Exhibit 10.1


EXECUTION VERSION


AMENDMENT NO. 7 TO CREDIT AGREEMENT


AMENDMENT NO. 7 TO CREDIT AGREEMENT, dated as of April 9, 2014 (“Amendment No.
7”), by and among TRANSUNION CORP., a Delaware corporation (“Holdings”), TRANS
UNION LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors, DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), as administrative
agent (in such capacity, the “Existing Administrative Agent”), as collateral
agent (in such capacity, the “Existing Collateral Agent”), as swing line lender
(in such capacity, the “Existing Swing Line Lender”) and as L/C issuer (in such
capacity, “Existing L/C Issuer”), Deutsche Bank AG New York Branch (“DBNY”), as
the successor administrative agent (in such capacity, the “Successor
Administrative Agent”), as successor collateral agent, (in such capacity, the
“Successor Collateral Agent”), as successor swing line lender (in such capacity,
the “Successor Swing Line Lender”), as successor L/C issuer (in such capacity,
“Successor L/C Issuer”) and as replacement term loan lender (in such capacity,
the “2014 Replacement Term Lender”) and each other Lender party hereto.


WITNESSETH:
WHEREAS, Holdings, the Borrower, the Existing Administrative Agent, the
Guarantors party thereto from time to time and each Lender from time to time
party thereto have entered into an Amendment No. 1 to Credit Agreement, dated as
of February 10, 2011, which amended and restated the Credit Agreement, dated as
of June 15, 2010, by and among Holdings, the Borrower, the Existing
Administrative Agent and the lenders from time to time party thereto (the
“Lenders”) (as amended, amended and restated, supplemented and/or otherwise
modified through, but not including, the date hereof, including pursuant to
Amendment No. 2, dated as of February 27, 2012, Amendment No. 3, dated as of
April 17, 2012, Amendment No. 4, dated as of February 5, 2013, Amendment No. 5,
dated as of November 22, 2013 and Amendment No. 6, dated as of December 16,
2013, collectively, the “Credit Agreement”) (capitalized terms not otherwise
defined in this Amendment No. 7 have the same meanings as specified in the
Credit Agreement);
2014 Replacement Term Loans Amendment


WHEREAS, on the date hereof, there are outstanding Term Loans (for purposes of
this Amendment No. 7, herein called the “Refinanced Term Loans”) in an aggregate
principal amount of $1,120,450,000.
WHEREAS, among other amendments to the Credit Agreement contained herein, in
accordance with the provisions of Section 10.01 of the Credit Agreement,
Holdings and the Borrower wish to amend the Credit Agreement (the “2014
Replacement Term Loans Amendment”) to enable the Borrower to refinance in full
the outstanding Term Loans described in the immediately preceding paragraph with
the proceeds of replacement Term Loans (the “2014 Replacement Term Loans”) as
more fully provided herein, in each case with the same terms as were theretofore
applicable to the Term Loans except as expressly described herein;
WHEREAS, Holdings, the Borrower, the Existing Administrative Agent and the 2014
Replacement Term Lender wish to amend the Credit Agreement to provide for the
2014 Replacement Term Loans;


2014 Replacement Term Loan Increase
WHEREAS, among other amendments to the Credit Agreement contained herein, in
accordance with the provisions of Section 10.01 of the Credit Agreement, the
Borrower and the Guarantors wish to obtain a waiver of certain conditions under
the Credit Agreement with respect to Replacement Term Loans to enable the
Borrower to increase the aggregate principal amount of 2014 Replacement Term
Loans that may be provided by the 2014 Replacement Term Lender pursuant to this
Amendment No. 7 on the Amendment No. 7 Effective Date;
WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the consent of the
Required Lenders is necessary to effect such a waiver;
WHEREAS, immediately upon giving effect to the 2014 Replacement Term Loans
Amendment, the 2014 Replacement Term Lender constitutes the Required Lenders
under the Credit Agreement;
WHEREAS, the Required Lenders are willing to provide such a waiver pursuant to
Section 10.01 of the Credit Agreement;
WHEREAS, upon obtaining such a waiver, the 2014 Replacement Term Lender is
willing to increase the aggregate principal amount of the 2014 Replacement Term
Loans to be provided on the Amendment No. 7 Effective Date from $1,120,450,000
to $1,900,000,000 as set forth on Exhibit A attached hereto (the “2014
Replacement Term Loan Commitment”), subject to the conditions set forth herein;
Revolving Credit Facility Amendment
WHEREAS, the Revolving Credit Facility consists of Revolving Credit Commitments,
Extended Revolving Credit Commitments and Extended R-2 Revolving Credit
Commitments in an aggregate amount of $210,000,000;


WHEREAS, all Revolving Credit Lenders party hereto have agreed to convert their
existing Revolving Credit Commitments, Extended Revolving Credit Commitments and
Extended R-2 Revolving Credit Commitments into a single tranche of Revolving
Credit Commitments in an aggregate amount of $190,000,000 and having the terms
described herein, with each Revolving Credit Lender committing to provide the
amount of Revolving Credit Commitments as set forth opposite its name in
Schedule 1.01A as amended and restated pursuant to this Amendment No. 7 and
attached hereto as Exhibit A (the “Revolving Credit Commitments”);


WHEREAS, among other amendments to the Credit Agreement contained herein, in
accordance with the provisions of Section 10.01 of the Credit Agreement,
Holdings, the Borrower and the Revolving Credit Lenders wish to amend the Credit
Agreement (the “Revolving Credit Facility Amendment”) to effect the conversion
of the Revolving Credit Commitments as more fully provided herein;
 

Resignation of Existing Administrative Agent and Existing Collateral Agent and
Appointment of Successor Administrative Agent and Successor Collateral Agent
WHEREAS, DBTCA desires to resign its appointment as the Existing Administrative
Agent, Existing Collateral Agent, Existing Swing Line Lender and Existing L/C
Issuer under the Credit Agreement and the Loan Documents referred to therein and
(ii) DBNY desires to be appointed by the Required Lenders as the Successor
Administrative Agent, Successor Collateral Agent, Successor Swing Line Lender
and Successor L/C Issuer under the Credit Agreement and the Loan Documents
referred to therein, pursuant to a resignation and assignment agreement dated
the date hereof and attached hereto as Exhibit B (the “Resignation and
Assignment Agreement”) among the Borrower, the other Loan Parties, DBTCA in its
capacities as Existing Administrative Agent, Existing Collateral Agent, Existing
Swing Line Lender and Existing L/C Issuer and DBNY in its capacities as
Successor Administrative Agent, Successor Collateral Agent, Successor Swing Line
Lender and Successor L/C Issuer;
WHEREAS the Existing Administrative Agent requests that the Lenders and the
Borrower, respectively, waive the requirement set forth in Section 9.09(a) of
the Credit Agreement that the Existing Administrative Agent provide 15 Business
Days’ prior written notice of its resignation to the Lenders and the Borrower;
WHEREAS, immediately after giving effect to the 2014 Replacement Term Loans
Amendment, the 2014 Replacement Term Loan Increase and the Revolving Credit
Facility Amendment, the Lenders (including the 2014 Replacement Term Lender and
the Revolving Credit Lenders) party hereto (the “Consenting Lenders”) constitute
the Required Lenders under the Credit Agreement;
WHEREAS, the Borrower, the Guarantors and the Consenting Lenders constituting
the Required Lenders are willing to provide such a waiver pursuant to Section
10.01 of the Credit Agreement, subject to the conditions set forth herein;
WHEREAS, the Consenting Lenders constituting the Required Lenders intend to
appoint, with the Borrower’s consent, (i) the Successor Administrative Agent as
successor administrative agent, (ii) the Successor Collateral Agent as successor
collateral agent, (iii) the Successor Swing Line Lender as successor swing line
lender and (iv) the Successor L/C Issuer as successor L/C Issuer, under the
Credit Agreement and the Loan Documents referred to pursuant to the terms of the
Resignation and Assignment Agreement;
Other Amendments
WHEREAS, the Borrower and the Guarantors desire to make certain other amendments
to the Credit Agreement (as defined below) as more specifically set forth in
Section 5 hereof and Exhibits C, D, E and F, respectively, in each case,
attached hereto (the “Other Amendments”);
WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the consent of the
Required Lenders is necessary to effect the Other Amendments;
WHEREAS, immediately after giving effect to the 2014 Replacement Term Loans
Amendment and the Revolving Credit Facility Amendment, the Consenting Lenders
constituting the Required Lenders are willing to so agree pursuant to Section
10.01 of the Credit Agreement, subject to the conditions set forth herein; and
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.    2014 Replacement Term Loans Amendment.
(a)     Subject to the satisfaction (or waiver) of the conditions set forth in
Section 6 hereof and the relevant conditions specified in Section 4.01 of the
Credit Agreement, the 2014 Replacement Term Lender hereby agrees to make 2014
Replacement Term Loans in the total aggregate principal amount of $1,120,450,000
to refinance all outstanding Term Loans, in accordance with the relevant
requirements of the Credit Agreement. It is understood that the 2014 Replacement
Term Loans being made pursuant to this Amendment No. 7 shall constitute
Replacement Term Loans pursuant to Section 10.01 of the Credit Agreement and the
Term Loans being refinanced shall constitute Refinanced Term Loans as described
therein. If the 2014 Replacement Term Loans are not made by 5:00 P.M. New York
City time on the Amendment No. 7 Effective Date, all obligations of the 2014
Replacement Term Lender to make the 2014 Replacement Term Loans shall terminate.
(b)     Subject to the satisfaction (or waiver) of the conditions set forth in
Section 6 hereof, upon the making of the 2014 Replacement Term Loans, the Credit
Agreement is hereby amended as follows:


(i)     Section 1.01 of the Credit Agreement is hereby amended by adding in the
appropriate alphabetical order the following new definitions:
“2014 Replacement Term Loans” has the meaning set forth in Amendment No. 7.
“2014 Replacement Term Loans Amendment” has the meaning set forth in Amendment
No. 7.
“2014 Replacement Term Loan Commitment” has the meaning set forth in Amendment
No. 7.
“2014 Replacement Term Lender” has the meaning set forth in Amendment No. 7.
“Amendment No. 7” means Amendment No. 7 to the Original Credit Agreement, dated
as of the date hereof, among Holdings, the Borrower, the other Loan Parties,
DBTCA, as Existing Administrative Agent, Existing Collateral Agent, Existing
Swing Line Lender and Existing L/C Issuer (each as defined therein), DBNY, as
Successor Administrative Agent, Successor Collateral Agent, Successor Swing Line
Lender, Successor L/C Issuer and 2014 Replacement Term Lender (each as defined
therein) and the other Lenders party thereto.
“Amendment No. 7 Effective Date” means April 9, 2014 or, the date of the
effectiveness of the 2014 Replacement Term Loans Amendment in accordance with
Section 6 of Amendment No. 7.
(ii)     Section 1.01 of the Credit Agreement is hereby further amended by
amending and restating clause (a) of the definition of “Applicable Rate” as
follows:
“(a)(i) with respect to Term Loans, prior to the Amendment No. 7 Effective Date,
the rates set forth in clause (a) of the definition of “Applicable Rate” without
giving effect to Amendment No. 7 and (ii) with respect to Term Loans, after the
Amendment No. 7 Effective Date, (x) until delivery of financial statements for
the first fiscal quarter ending after the Amendment No. 7 Effective Date
pursuant to Section 6.01, (A) for LIBOR Loans, 3.00% and (B) for Base Rate
Loans, 2.00% and (y) thereafter, the following percentages per annum, based upon
the Senior Secured Net Leverage Ratio as set forth in the most recent Compliance
Certificate required by the Administrative Agent pursuant to Section 6.02(a):
Applicable Rate
Pricing Level
Senior
Secured Net Leverage Ratio
LIBOR Loans
Base Rate
1
>3.75:1
3.00%
2.00%
2
≤3.75:1
2.75%
1.75%”





(iii)    Section 1.01 of the Credit Agreement is hereby further amended by
inserting the following text at the beginning of each of the second and the
third to last paragraphs of the definition of “Applicable Rate” as follows:
“In the case of immediately preceding clause (a)(ii), ”
(iv)    Clause (i) of the proviso appearing in the first sentence of the
definition of “Base Rate” in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“(i) in respect of Term Loans outstanding (x) prior to the Amendment No. 7
Effective Date, 2.50% per annum, and (y) on and after the Amendment No. 7
Effective Date after giving effect to Amendment No. 7, 2.00%”.
(v)     Clause (a)(ii)(w) of the definition of “LIBOR” appearing in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:
“in respect of Term Loans (I) prior to the Amendment No. 7 Effective Date, 1.25%
per annum, and (II) on and after the Amendment No. 7 Effective Date after giving
effect to Amendment No. 7, 1.00%.”


(vi)     The definition of “Maturity Date” appearing in Section 1.01 of the
Credit Agreement is hereby amended by inserting the following text immediately
before clause (i) and immediately following the word “means” in the definition
thereof:
“on and after the Amendment No. 7 Effective Date, ”
        
(vii)    Clause (i) of the definition of “Maturity Date” appearing in Section
1.01 of the Credit Agreement is hereby further amended and restated in its
entirety as follows:
“(i) with respect to the Term Loans that have not been extended pursuant to
Section 2.15, April 9, 2021 (the “Original Term Loan Maturity Date”),”


(viii)     Section 1.01 of the Credit Agreement is hereby further amended by
amending and restating the definition of “Term Commitment” in its entirety as
follows:
“Term Commitment” means, with respect to the 2014 Replacement Term Lender on the
Amendment No. 7 Effective Date, its obligation to make the 2014 Replacement Term
Loans to the Borrower pursuant to Amendment No. 7 in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01A (as
amended and restated pursuant to Amendment No. 7) under the caption “2014
Replacement Term Loan Commitment”, or in the Assignment and Assumption pursuant
to which a Term Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement (including
Section 2.14), Amendment No. 7, any Refinancing Amendment or the incurrence of
Replacement Term Loans.
(ix)     Section 1.01 of the Credit Agreement is hereby further amended by
amending and restating the definition of “Term Loan” in its entirety as follows:
“Term Loan” means (a) prior to the Amendment No. 7 Effective Date, all Term
Loans made pursuant to Amendments No. 4, 5 and 6 and (b) on and after the
Amendment No. 7 Effective Date, 2014 Replacement Term Loans made pursuant to
Amendment No. 7 and Extended Term Loans, Incremental Term Loans, Refinancing
Term Loans or Replacement Term Loans, as the context may require.
(x)     Section 2.01(a) of the Credit Agreement is hereby amended and restated
in its entirety as follows:


“(a)     The Term Borrowings. Subject to the terms and conditions set forth in
Amendment No. 7, the 2014 Replacement Term Lender severally agrees to make to
the Borrower on the Amendment No. 7 Effective Date term loans denominated in
Dollars in an aggregate amount not to exceed the amount of such Lender’s 2014
Replacement Term Loan Commitment. Amounts borrowed under this Section 2.01(a)
pursuant to Amendment No. 7 and repaid or prepaid may not be reborrowed. Term
Loans may be Base Rate Loans or LIBOR Loans, as further provided herein.”


(xi)     Section 2.05(a)(i) of the Credit Agreement is hereby amended by
amending and restating the proviso at the end of the first sentence thereof as
follows:


“; provided further that no notice shall be required in connection with the
incurrence of the 2014 Replacement Term Loans on the Amendment No. 7 Effective
Date and repayment of the Term Loans with the proceeds thereof”.


(xii)     Section 2.06(b) of the Credit Agreement is hereby amended by deleting
the last sentence thereof and amending and restating the first sentence thereof
in its entirety to read as follows:


“The 2014 Replacement Term Loan Commitment of the 2014 Replacement Term Lender
shall automatically terminate in its entirety on the Amendment No. 7 Effective
Date (after giving effect to the incurrence of the 2014 Replacement Term Loans
on such date).”


(xiii)     Section 2.07(a)(i) of the Credit Agreement is hereby amended by (a)
replacing references therein to “Amendment No. 1 Effective Date” with “Amendment
No. 7 Effective Date”, (b) deleting the text “(x)” appearing in clause (i) of
the first sentence thereof and (c) deleting clauses (y) and (z) appearing in
clause (i) of the first sentence thereof.


(xiv)     Section 2.09(d) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
“(d)     Prepayment Premium on 2014 Replacement Term Loans. At the time of the
effectiveness of any Repricing Transaction that is consummated on or prior to
the one year anniversary of the Amendment No. 7 Effective Date, the Borrower
agrees to pay to the Administrative Agent, for the ratable account of each
Lender with outstanding Term Loans which are repaid or prepaid pursuant to such
Repricing Transaction (including each Lender that withholds its consent to such
Repricing Transaction and is replaced as a Non-Consenting Lender under Section
3.07), a fee in an amount equal to 1.00% of (x) in the case of a Repricing
Transaction of the type described in clause (1) of the definition thereof, the
aggregate principal amount of all Term Loans prepaid (or converted) in
connection with such Repricing Transaction and (y) in the case of a Repricing
Transaction described in clause (2) of the definition thereof, the aggregate
principal amount of all Term Loans outstanding on such date that are subject to
an effective reduction of the Applicable Rate pursuant to such Repricing
Transaction. Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction.”


(xv)     The first sentence of Section 7.10 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
“The proceeds of the Term Loans incurred pursuant to Amendment No. 7 shall be
for the purposes specified therein, which include (a) the refinancing of the
Term Loans existing immediately prior to the Amendment No. 7 Effective Date and
the paying of fees and expenses incurred in connection therewith, (b) repaying
in full Revolving Credit Loans outstanding immediately prior to the Amendment
No. 7 Effective Date and (c) the satisfaction and discharge of the Senior Notes
in full and paying fees, expenses and premiums incurred in connection
therewith.”
SECTION 2.    2014 Replacement Term Loan Increase.     Subject to the
effectiveness of the 2014 Replacement Term Loans Amendment in accordance with
Section 6 hereof and the satisfaction of the conditions set forth in Section 7
hereof, (i) the Borrower, the Guarantors and the 2014 Replacement Term Lender
hereby agree to waive, solely for purposes of this Amendment No. 7, the
requirements set forth in the fourth paragraph of Section 10.01 of the Credit
Agreement that (x) proceeds from Replacement Term Loans be used solely to
refinance Replaced Term Loans and (y) the aggregate principal amount of
Replacement Term Loans shall not exceed the aggregate principal amount of
Replaced Term Loans (plus any accrued interest, fees, expenses, original issue
discount or other amounts paid) and (ii) the 2014 Replacement Term Lender hereby
agrees to increase its commitment to provide 2014 Replacement Term Loans
pursuant to Section 1 hereof by an additional aggregate principal amount of
$779,550,000 (the “2014 Replacement Term Loan Increase”). It is understood and
agreed that (i) the proceeds of the 2014 Term Loan Increase shall be used on the
Amendment No. 7 Effective Date (x) to repay in full all Revolving Credit Loans
outstanding immediately prior to the Amendment No. 7 Effective Date and (y) to
satisfy and discharge the Senior Notes in full and pay fees, expenses and
premiums incurred in connection therewith and (ii) the 2014 Replacement Term
Loan Increase shall be added to and become part of the 2014 Replacement Term
Loans for all purposes under this Amendment No. 7 and under the Credit
Agreement. The portion of Schedule 1.01A of the Credit Agreement relating to
2014 Replacement Term Loan Commitments is hereby amended and restated as set
forth in Schedule 1.01A as attached hereto as Exhibit A.
SECTION 3.    Revolving Credit Facility Amendment.
(a)     Subject to the effectiveness of the 2014 Replacement Term Loans
Amendment in accordance with Section 6 hereof and the satisfaction of the
conditions set forth in Section 8 hereof, Holdings, the Borrower, the Existing
Administrative Agent, the Successor Administrative Agent and the Revolving
Credit Lenders hereby agree that on the Amendment No. 7 Effective Date, each
Revolving Credit Lender party hereto shall convert its respective Revolving
Credit Commitment as in existence immediately prior to the Amendment No. 7
Effective Date into a Revolving Credit Commitment in the amount set forth
opposite its name on Schedule 1.01A attached hereto as Exhibit A. It is
understood and agreed that upon the occurrence of the Amendment No. 7 Effective
Date and the repayment in full of all Revolving Credit Loans outstanding
immediately prior thereto, the Revolving Credit Commitment of any Revolving
Credit Lender that is not listed on Schedule 1.01A attached hereto as Exhibit A
shall be terminated in its entirety.
(b)    Subject to the effectiveness of the 2014 Replacement Term Loans Amendment
in accordance with Section 6 hereof and the satisfaction of the conditions set
forth in Section 8 hereof, the Credit Agreement is hereby amended as set forth
below:     
(i)     Section 1.01 of the Credit Agreement is hereby amended by amending and
restating clause (b)(i) and the first paragraph of clause (b)(ii)of the
definition of “Applicable Rate” as follows:
“(b)(i) with respect to Revolving Credit Loans, unused Revolving Credit
Commitments and Letter of Credit fees in respect of Revolving Credit Lenders
with Original Revolving Credit Commitments, Extended Revolving Credit
Commitments, or Extended R-2 Revolving Credit Commitments (each as defined prior
to giving effect to Amendment No. 7), the rates, as applicable, set forth in
clause (b) of the definition of “Applicable Rate” (as defined prior to giving
effect to Amendment No. 7), and
(ii) with respect to Revolving Credit Loans, unused Revolving Credit Commitments
and Letter of Credit fees in respect of Revolving Credit Lenders with Revolving
Credit Commitments established pursuant to Amendment No. 7, (x) until delivery
of financial statements for the first fiscal quarter ending after the Amendment
No. 7 Effective Date pursuant to Section 6.01, (A) for LIBOR Loans and Letter of
Credit Fees, 2.75%, (B) for Base Rate Loans, 1.75% and (C) for unused commitment
fees, 0.50% and (y) thereafter, the following percentages per annum, based upon
the Senior Secured Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
Applicable Rate
Pricing Level
Senior
Secured Net Leverage Ratio
LIBOR and Letter of
Credit Fees
Base Rate
Unused Commitment
Fee Rate
1
>3.50:1
2.75%
1.75%
0.50%
2
≤3.50:1
2.50%
1.50%
0.375%”



(ii)    Section 1.01 of the Credit Agreement is hereby amended by deleting the
words “In the case of the immediately preceding clause (a)(ii)” appearing in the
first sentence of each of the second and the third to last paragraphs of the
definition of “Applicable Rate” and inserting the following in lieu thereof:
“In the case of each of immediately preceding clauses (a)(ii) and (b)(ii), as
applicable”
(iii)     Clause (ii) of the first proviso appearing in the first sentence of
the definition of “Base Rate” in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“(ii) in respect of Revolving Credit Loans made pursuant to Revolving Credit
Commitments (x) in effect prior to the Amendment No. 7 Effective Date, the Base
Rates set forth in clauses (ii), (iii) and (iv) of the definition of “Base Rate”
without giving effect to Amendment No. 7 and (y) in effect after giving effect
to Amendment No. 7 on the Amendment No. 7 Effective Date, 2.00% per annum.”
(iv)     Section 1.01 of the Credit Agreement is hereby further amended by
amending and restating the definition of “Extended Revolving Credit Commitment”
in its entirety as follows:
“Extended Revolving Credit Commitment” means on and after the Amendment No. 7
Effective Date, any Revolving Credit Commitment which is deemed to be an
“Extended Revolving Credit Commitment” pursuant to Section 2.15 hereof.
(v)     Section 1.01 of the Credit Agreement is hereby further amended by
amending and restating the definition of “Extending Revolving Credit Lender” in
its entirety as follows:
“Extending Revolving Credit Lender” means on and after the Amendment No. 7
Effective Date, any Revolving Credit Lender which is deemed to be an “Extending
Revolving Credit Lender” pursuant to Section 2.15 hereof.
(vi)     Section 1.01 of the Credit Agreement is hereby further amended by
deleting the definitions of “Extended R-2 Revolving Credit Commitment”,
“Extending R-2 Revolving Credit Lender” and “Original Revolving Credit
Commitment” therefrom.


(vii)     Clause (a)(ii)(x) of the definition of “LIBOR” appearing in Section
1.01 of the Credit Agreement is hereby amended and restated as follows:


“and (x) in respect of Revolving Credit Loans made pursuant to Revolving Credit
Commitments (I) in effect prior to the Amendment No. 7 Effective Date, the rates
set forth in clauses (a)(ii)(x), (a)(ii)(y) and (a)(ii)(z) of the definition of
“LIBOR” without giving effect to Amendment No. 7 and (II) in effect after giving
effect to Amendment No. 7 on the Amendment No. 7 Effective Date, 1.00% per annum
divided by”.
(viii)     Section 1.01 of the Credit Agreement is hereby further amended by
amending and restating the definition of “Maturity Date” as follows:
“Maturity Date” means on and after the Amendment No. 7 Effective Date, (i) with
respect to the Term Loans that have not been extended pursuant to Section 2.15,
April 9, 2021 (the “Original Term Loan Maturity Date”), (ii) with respect to the
Revolving Credit Commitments that have not been extended pursuant to Section
2.15, April 9, 2019 (the “Original Revolving Credit Maturity Date”), and (iii)
with respect to any other tranche of Extended Term Loans or Extended Revolving
Credit Commitments, the final maturity date as specified in the applicable
Extension Offer accepted by the respective Lender or Lenders; provided that if
any such day is not a Business Day, the applicable Maturity Date shall be the
Business Day immediately succeeding such day.
(ix)     Section 1.01 of the Credit Agreement is hereby further amended by
amending and restating the definition of “Revolving Credit Commitment” as
follows:
“Revolving Credit Commitment” means, (i) as to each Revolving Credit Lender
immediately prior to the Amendment No. 7 Effective Date, its obligation to (a)
make Revolving Credit Loans to the Borrower pursuant to Section 2.01(b), (b)
purchase participations in L/C Obligations in respect of Letters of Credit and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1.01A (as in effect immediately prior to the
Amendment No. 7 Effective Date), or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including Section
2.14 and Section 10.07(b)) and (ii) as to each Revolving Credit Lender on and
after the Amendment No. 7 Effective Date after giving effect to Amendment No. 7,
its obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01A (as amended and restated
pursuant to Amendment No. 7) or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including Section
2.14 and Section 10.07(b)). The aggregate Revolving Credit Commitments of all
Revolving Credit Lenders shall be $190,000,000 as of the Amendment No. 7
Effective Date, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement.
(x)     Section 2.01(b) of the Credit Agreement is hereby amended by inserting
the text “On and after the Amendment No. 7 Effective Date,” at the beginning
thereof.
(xi)    The second proviso to the first sentence of Section 2.05(a) of the
Credit Agreement is hereby amended by inserting the text “and the Revolving
Credit Loans oustanding immediately prior to the Amendment No. 7 Effective Date”
immediately before the text “with the proceeds thereof” appearing at the end of
such proviso.
(xii)    The first sentence of Section 2.14(a) of the Credit Agreement is hereby
amended by (a) replacing the comma appearing immediately before the text “(b)”
appearing therein with the text “or” and (b) deleting clause (c) thereof.
(xiii)    Section 2.15 of the Credit Agreement is hereby amended by deleting the
proviso appearing at the end of clause (e) thereof.
(xiv)     The portion of Schedule 1.01A of the Credit Agreement relating to
Revolving Credit Commitments is hereby amended and restated as set forth in
Schedule 1.01A as attached hereto as Exhibit A.
SECTION 4.    Appointment of Successor Administrative Agent and Successor
Collateral Agent. Subject to the effectiveness of the 2014 Replacement Term
Loans Amendment in accordance with Section 6 hereof and the satisfaction of the
conditions set forth in Section 9 hereof, each of the Borrower, DBTCA, in its
capacities as the Existing Administrative Agent, Existing Collateral Agent,
Existing Swing Line Lender and Existing L/C Issuer, DBNY, in its capacities as
the Successor Administrative Agent, Successor Collateral Agent, Successor Swing
Line Lender and Successor L/C Issuer and the Required Lenders hereby agree as
follows:
(a)It is acknowledged and agreed that, pursuant to Section 9.09 of the Existing
Credit Agreement, DBTCA, in its capacities as the Existing Administrative Agent,
Existing Collateral Agent, Existing Swing Line Lender and Existing L/C Issuer
has notified the Lenders of its desire to resign from its appointment as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer,
respectively, under the Loan Documents with such resignation to become effective
on the Amendment No. 7 Effective Date (concurrently with the appointment of the
Successor Administrative Agent as provided below).


(b)The Borrower, the Guarantors and the Required Lenders hereby (i) expressly
waive the requirement pursuant to Section 9.09 of the Credit Agreement that
DBTCA, as the Existing Administrative Agent and the Existing Collateral Agent,
provide 15 Business Days’ notice of its resignation, (ii) consent to (A) the
resignation of DTBCA as the Existing Administrative Agent, the Existing
Collateral Agent, the Existing Swing Line Lender and the Existing L/C Issuer and
(B) the appointment by the Required Lenders of DBNY as the Successor
Administrative Agent, the Successor Collateral Agent, the Successor Swing Line
Lender and the Successor L/C Issuer under the Loan Documents, in each case, on
the terms set forth in the Resignation and Assignment Agreement, dated as of the
date hereof, and attached hereto as Exhibit B, and (iii) consent to all of the
terms of, and authorize the Existing Administrative Agent, the Existing
Collateral Agent, the Existing Swing Line Lender, the Existing L/C Issuer, the
Successor Administrative Agent, the Successor Collateral Agent, the Successor
Swing Line Lender and the Successor L/C Issuer to enter into, the Resignation
and Assignment Agreement.


SECTION 5.    Other Amendments. Subject to the effectiveness of the 2014
Replacement Term Loans Amendment in accordance with Section 6 hereof, the
effectiveness of the amendments set forth in Sections 2 through 4 hereof in
accordance with Sections 7 and 8 hereof and the satisfaction of the conditions
set forth in Section 9 hereof, (a) the Credit Agreement is hereby amended and
restated in its entirety as set forth in the Second Amended and Restated Credit
Agreement, as attached hereto as Exhibit C (the “Second Amended and Restated
Credit Agreement”), (b) certain Schedules to the Credit Agreement are hereby
amended and restated in their entirety as attached hereto as Exhibit D, (c)
Exhibit E to the Credit Agreement (Form of Compliance Certificate) is hereby
amended and restated in its entirety as attached hereto as Exhibit E and (d)
each of the other exhibits set forth on Exhibit F hereto (the “Other Exhibits”)
are hereby amended such that each reference to DBTCA in its capacity as
Administrative Agent or as Collateral Agent shall be deemed to be amended to be
a reference to DBNY as Administrative Agent or as Collateral Agent, as the case
may be, or any permitted successor in such capacity in accordance with Section
9.09 of the Credit Agreement.


SECTION 6.    Conditions to Effectiveness of the 2014 Replacement Term Loans
Amendments. The 2014 Replacement Term Loans Amendment, as set forth in Section
1, shall become effective on the date when the following conditions shall have
been satisfied (or waived):


(a)     Holdings, the Borrower, the Existing Administrative Agent and DBNY, as
2014 Replacement Term Lender as of the Amendment No. 7 Effective Date, shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of facsimile or electronic
transmission) the same to the Existing Administrative Agent (or its counsel);


(b)     the Borrower shall have paid, by wire transfer of immediately available
funds, all fees and reasonable out-of-pocket expenses (including the reasonable
fees and expenses of White & Case LLP) to the extent invoiced at least three
days prior to the Amendment No. 7 Effective Date, incurred by the Existing
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment No. 7 and required to be paid in connection with
this Amendment No. 7 pursuant to Section 10.04 of the Credit Agreement and any
fee letter between the Borrower and DBNY, in its capacity as a lead arranger in
respect of Amendment No. 7;
(c)     the Existing Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower, certifying that the conditions precedent
set forth in Section 4.01 of the Credit Agreement shall have been satisfied (or
waived) on and as of the Amendment No. 7 Effective Date;
(d)     the Existing Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or organization, including all
amendments thereto, of each Loan Party, certified, if applicable, as of a recent
date by the Secretary of State of the state of such Loan Party’s organization,
and a certificate as to the good standing (where relevant) of each Loan Party as
of a recent date, from such Secretary of State or similar Governmental
Authority, and (ii) a certificate of the Secretary or Assistant Secretary of
each Loan Party dated the Amendment No. 7 Effective Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws or operating (or
limited liability company) agreement of such Loan Party as in effect on the
Amendment No. 7 Effective Date or that the by-laws or operating (or limited
liability company) agreement of such Loan Party have not been modified,
rescinded or amended since the Amendment No. 6 Effective Date, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors (or equivalent governing body) of such Loan Party authorizing the
execution, delivery and performance of Amendment No. 7 and, if applicable, the
Guarantor Consent and Reaffirmation, in each case, to which such Person is a
party and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation or
organization of such Loan Party have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing Amendment No. 7 on behalf of such Loan Party and countersigned
by another officer as to the incumbency and specimen signature of the Secretary
or Assistant Secretary executing the certificate pursuant to clause (ii) above;
(e)     the Existing Administrative Agent shall have received a certificate,
dated the Amendment No. 7 Effective Date and signed by a financial officer of
the Borrower, certifying that Holdings and its Subsidiaries and the Borrower and
its Subsidiaries, in each case on a consolidated basis after giving effect to
the 2014 Replacement Term Loans on the Amendment No. 7 Effective Date, are
Solvent as of the Amendment No. 7 Effective Date;
(f)     the Existing Administrative Agent shall have received a Guarantor
Consent and Reaffirmation, substantially in the form attached hereto as Annex A,
duly executed and delivered by each Guarantor (the terms of which are hereby
incorporated by reference herein);
(g)     the Existing Administrative Agent shall have received from (i) Simpson
Thacher & Bartlett LLP, special counsel to the Loan Parties, (ii) Nelson Mullins
Riley & Scarborough LLP, local counsel to the Loan Parties organized under the
laws of the state of Georgia, (iii) Arnold Gallagher P.C., local counsel to the
Loan Parties organized under the laws of the state of Oregon and (iv) Wallace
Scott PC, local counsel to the Loan Parties organized under the laws of the
state of Colorado, an opinion addressed to the Existing Administrative Agent,
the Successor Administrative Agent, the 2014 Replacement Term Lender and the
Lenders and dated the Amendment No. 7 Effective Date, which opinions shall be in
form and substance reasonably satisfactory to the Existing Administrative Agent;
and


(h)    the Borrower shall have issued an irrevocable redemption notice, in form
and substance reasonably satisfactory to the Existing Administrative Agent, to
holders of the Senior Notes and all amounts necessary to satisfy and discharge
the Senior Notes pursuant to Section 11.01 of the Senior Note Indenture shall be
substantially concurrently deposited with Wells Fargo Bank, National
Association, as Trustee under the Senior Note Indenture.


SECTION 7.    Conditions to Effectiveness of the 2014 Replacement Term Loan
Commitment Increase. The consent and waiver in respect of the 2014 Replacement
Term Loan Increase and the 2014 Replacement Term Loan Increase shall become
effective immediately upon the effectiveness of the 2014 Replacement Term Loans
Amendment in accordance with Section 6 hereof when the Existing Administrative
Agent (or its counsel) shall have received from (i) each Consenting Lender
making up the then Required Lenders, (ii) the 2014 Replacement Term Loan Lender
providing such 2014 Replacement Term Loan Commitment Increase and (iii) the Loan
Parties a counterpart of this Amendment No. 7 (whether the same or different
counterparts) executed on behalf of such Person (which may be transmitted by
facsimile or electronic transmission).


SECTION 8.    Conditions to Effectiveness of the Revolving Loan Amendments. The
amendments set forth in Section 3 hereof shall become effective immediately upon
the effectiveness of the 2014 Replacement Term Loans Amendment in accordance
with Section 6 hereof and when the following conditions are satisfied (or
waived):


(a)the Existing Administrative Agent (or its counsel) shall have received from
(i) each Consenting Lender making up the then Required Lenders, (ii) each
Revolving Credit Lender and (iii) the Loan Parties, a counterpart of this
Amendment No. 7 (whether the same or different counterparts) executed on behalf
of each such Person (which may be transmitted by facsimile or electronic
transmission); and


(b)the Borrower shall have paid, by wire transfer in immediately available
funds, any fees required to be paid to any lead arrangers in connection with
this Amendment No. 7 pursuant to any fee letter between the Borrower and such
lead arrangers.


SECTION 9.    Conditions of Effectiveness of the Consent and Waiver with respect
to the Resignation and Assignment and the Other Amendments. The consent and
waiver set forth in Section 4 and the Other Amendments set forth in Section 5,
including without limitation the Second Amended and Restated Credit Agreement,
shall become effective immediately upon the effectiveness of the 2014
Replacement Term Loans Amendment, the 2014 Replacement Term Loan Increase and
the Revolving Credit Facility Amendment in accordance with Sections 6, 7 and 8
hereof when the following conditions are satisfied (or waived):
(a) the Existing Administrative Agent (or its counsel) shall have received from
(i) each Consenting Lender making up the then the Required Lenders and (ii) the
Loan Parties a counterpart of this Amendment No. 7 (whether the same or
different counterparts) executed on behalf of each such Person (which may be
transmitted by facsimile or electronic transmission);
(b)the Existing Administrative Agent and the Successor Administrative Agent
shall have received an executed assignment of liens and security interests in
form and substance reasonably satisfactory to the Existing Administrative Agent
and the Successor Administrative Agent, reflecting the Existing Collateral
Agent’s conveyance, assignment and transfer of all of its rights, title and
interest in and to the existing Mortgage as collateral agent, mortgagee,
grantee, beneficiary and secured party, as applicable, to the Successor
Collateral Agent; and
(c)the Existing Administrative Agent and the Successor Administrative Agent
shall have received a Resignation and Assignment Agreement substantially in the
form attached hereto as Exhibit B, duly executed and delivered by each party
thereto.
SECTION 10.    Representations and Warranties. Holdings, the Borrower and each
of the other Loan Parties represent and warrant to each of the Lenders, the
Existing Administrative Agent, the Existing Collateral Agent, the Successor
Administrative Agent and the Successor Collateral Agent as follows as of the
date hereof:
(a)     The execution, delivery and performance by each Loan Party of this
Amendment No. 7 are within such Loan Party’s corporate or other powers and have
been duly authorized by all necessary corporate or other organizational action.
Neither the execution, delivery nor performance by each Loan Party of this
Amendment No. 7 will (i) contravene the terms of such Person’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (other than Permitted Liens) under (x) any Contractual
Obligation to which such Person is a party or by which it or any of its
properties of such Person or any of its Restricted Subsidiaries is bound or by
which it may be subject or (y) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any applicable material Law, in each case,
except to the extent that any such violation, conflict, breach, contravention or
payment could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
(b)     This Amendment No. 7 has been duly executed and delivered by each Loan
Party that is a party hereto and constitutes a legal, valid and binding
obligation of each Loan Party that is a party hereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.
(c)     Upon the effectiveness of this Amendment No. 7 and both before and
immediately after giving effect to this Amendment No. 7 and the making of the
2014 Replacement Term Loans as contemplated herein and the use of the proceeds
thereof, no Default or Event of Default exists.


(d)     Each of the representations and warranties of Holdings, the Borrower and
each other Loan Party contained in Article V of the Credit Agreement or any
other Loan Document immediately before and after giving effect to each and all
parts of this Amendment No. 7 is true and correct in all material respects on
and as of the date hereof; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date.
SECTION 11. Post-Effectiveness Obligations. Within ninety (90) days after the
Amendment No. 7 Effective Date, unless waived or extended in writing by the
Administrative Agent in its reasonable discretion, with respect to the Mortgaged
Property, the Borrower shall deliver or shall cause the applicable Loan Party to
deliver, to the Administrative Agent, on behalf of the Secured Parties, the
following:
(a)     with respect to the existing Mortgage, a date down endorsement to the
existing Mortgage Policy which shall be in form and substance customary in the
state in which the Property is located, shall be reasonably satisfactory to the
Administrative Agent and reasonably assures the Administrative Agent as of the
date of such endorsement that that the Property (as defined in the existing
Mortgage) subject to the Lien of the existing Mortgage is free and clear of all
Liens other than Permitted Liens;
(b)     with respect to the Mortgaged Property, such affidavits, certificates,
information and instruments of indemnification as shall be required to induce
the title insurance company to issue the date down endorsement to the Mortgage
Policy contemplated in subparagraph (i) of this Section 11 and evidence of
payment of all applicable title insurance premiums, search and examination
charges, mortgage recording taxes, recording fees and related charges required
for the issuance of such endorsement to the Mortgage Policy and the recording of
the Mortgage Amendment (as defined below);
(c)     an executed amendment to the existing Mortgage (the “Mortgage Amendment”
and the existing Mortgage, as amended by such Mortgage Amendment, if any, a
“Mortgage”), in form and substance reasonably acceptable to the Administrative
Agent, together with evidence of completion (or satisfactory arrangements for
the completion) of all recordings and filings of the Mortgage Amendment as may
be necessary to protect and preserve the Lien of the Mortgage; and
(d)     an opinion addressed to the Administrative Agent and the Secured
Parties, in form and substance reasonably satisfactory to the Administrative
Agent, from local counsel in the jurisdiction in which the Mortgaged Property is
located.
SECTION 12.     Reference to and Effect on the Credit Agreement and the Loan
Documents.


(a)     On and after the Amendment No. 7 Effective Date, (i) each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended and restated by this Amendment No. 7, (ii) the 2014
Replacement Term Lender shall constitute a “Lender” as defined in the Credit
Agreement, (iii) each reference to Exhibit E to the Credit Agreement (Form of
Compliance Certificate) in any document, agreement or instrument executed in
connection with the Credit Agreement shall mean and be a reference to Exhibit E
(Form of Compliance Certificate) as amended by this Amendment No. 7, (iv) each
reference to the Schedules to the Credit Agreement in any document, agreement or
instrument executed in connection with the Credit Agreement shall mean and be a
reference to the Schedules to the Credit Agreement as amended or amended and
restated by this Amendment No. 7 and (v) each reference to any of the Other
Exhibits in any document, agreement or instrument executed in connection with
the Credit Agreement shall mean and be a reference to the applicable Other
Exhibits as amended by this Amendment No. 7.
(b)     The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment No. 7, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations of the Loan Parties under the Loan Documents, in each
case, as amended by this Amendment No. 7.
(c)     The execution, delivery and effectiveness of this Amendment No. 7 shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment No. 7, this
Amendment No. 7 shall for all purposes constitute a Loan Document.


SECTION 13. Execution in Counterparts. This Amendment No. 7 may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment No. 7 shall be effective as delivery of an original
executed counterpart of this Amendment No. 7.


SECTION 14. Governing Law. This Amendment No. 7 shall be governed by, and
construed in accordance with, the law of the State of New York.
SECTION 15. Successors and Assigns. This Amendment No. 7 shall inure to the
benefit of, and shall be binding upon, the respective successors and assigns of
the parties hereto.


[The remainder of this page is intentionally left blank.]




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 7 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
TRANSUNION CORP.
By: /s/ MICHAEL J. FORDE

Name: Michael J. Forde
Title: Vice President, Assistant Secretary

TRANS UNION LLC
By: /s/ MICHAEL J. FORDE

Name: Michael J. Forde
Title: Vice President, Assistant Secretary

TRANSUNION INTERACTIVE, INC.
By: /s/ MICHAEL J. FORDE

Name: Michael J. Forde
Title: Vice President, Assistant Secretary

TRANSUNION RENTAL SCREENING SOLUTIONS, INC.
By: /s/ MICHAEL J. FORDE

Name: Michael J. Forde
Title: Vice President, Assistant Secretary

By: /s/ MICHAEL J. FORDE

Name: Michael J. Forde
Title: Vice President, Assistant Secretary

TRANSUNION TELEDATA LLC
By: /s/ MICHAEL J. FORDE

Name: Michael J. Forde
Title: Vice President, Assistant Secretary



TRANSUNION HEALTHCARE LLC
By: /s/ MICHAEL J. FORDE

Name: Michael J. Forde
Title: Vice President, Assistant Secretary

DIVERSIFIED DATA DEVELOPMENT CORPORATION
By: /s/ MICHAEL J. FORDE

Name: Michael J. Forde
Title: Vice President, Assistant Secretary

TRANSUNION FINANCING CORPORATION
By: /s/ MICHAEL J. FORDE

Name: Michael J. Forde
Title: Vice President, Assistant Secretary

FINANCIAL HEALTHCARE SYSTEMS, LLC
By: /s/ MICHAEL J. FORDE

Name: Michael J. Forde
Title: Vice President, Assistant Secretary

E-SCAN DATA SYSTEMS, INC.
By: /s/ MICHAEL J. FORDE

Name: Michael J. Forde
Title: Vice President, Assistant Secretary

TRANSUNION RISK AND ALTERNATIVE DATA SOLUTIONS, INC.
By: /s/ MICHAEL J. FORDE

Name: Michael J. Forde
Title: Vice President and Secretary





DEUTSCHE BANK TRUST COMPANY AMERICAS, as Existing Administrative Agent, Existing
Collateral Agent, Existing Swing Line Lender and Existing L/C Issuer
By: /s/ PETER CUCCHIARA

Name: Peter Cucchiara
Title: Vice President

By: /s/ KIRK L. TASHJIAN
    
Name: Kirk L. Tashjian
Title: Vice President

DEUTSCHE BANK AG NEW YORK BRANCH, as Successor Administrative Agent, Successor
Collateral Agent, Successor Swing Line Lender, Successor L/C Issuer, 2014
Replacement Term Loan Lender and Revolving Credit Lender
By: /s/ PETER CUCCHIARA

Name: Peter Cucchiara
Title: Vice President

By: /s/ KIRK L. TASHJIAN
    
Name: Kirk L. Tashjian
Title: Vice President





GOLDMAN SACHS LENDING PARTNERS LLC, as Revolving Credit Lender
By: /s/ ROBERT EHUDIN
    
Name: Robert Ehudin
Title: Authorized Signatory





BANK OF AMERICA, N.A., as Revolving Credit Lender
By: /s/ JUSTIN SMILEY
    
Name: Justin Smiley
Title: Vice President



ROYAL BANK OF CANADA, as Revolving Credit Lender
By: /s/ WILLIAM J. CAGGIANO

Name: William J. Caggiano
Title: Authorized Signatory





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Revolving Credit Lender
By: /s/ CHRISTOPHER DAY

Name: Christopher Day
Title: Authorized Signatory

By: /s/ SAMUEL MILLER
    
Name: Samuel Miller
Title: Authorized Signatory






NEWYORK 9150754 (2K)
 
 


